—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered November 18, 1993, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the court’s charge on identification was inadequate because it failed to provide the jurors with detailed instructions to assist them in evaluating the accuracy of the sole complaining witness’s identification of the defendant as the perpetrator (see, People v Martinez, 186 AD2d 824; People v Daniels, 88 AD2d 392). Although desirable, a detailed charge on the issue of identification is not required as a matter of law (see, People v Whalen, 59 NY2d 273, 279; People v Martinez, supra; People v Beasley, 114 AD2d 415, 416; People v Smith, 100 AD2d 857, *646858). A Justice who, as here, gives a general instruction on weighing witnesses’ credibility, and who explains that identification must be proven beyond a reasonable doubt, has accurately stated the law (People v Whalen, supra, at 279).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, Miller and Friedmann, JJ., concur.